Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,447. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the patented claims. 
 
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claims 1 & 8 are methods, claims 14 & 16 are systems and claims 17 & 19 a non-transitory machine-readable storage medium, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “accessing, by one or more processors, a point cloud that specifies a set of three-dimensional (3D) points” and “generating, by the one or more processors, a data structure that indicates a volumetric function that corresponds to a signal defined on the set of 3D points specified by the accessed point cloud.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “by one or more processors” are a portion of a generic computer, i.e., see para. [0091], personal computer,…. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “by one or more processors” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 2-7, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
Due to the similarity of claims 8-13 to claims 1-7, they are rejected under a similar rationale.
Referring to claim 14, regarding step 2A prong 1, claim 14 is directed to an abstract idea. Claim 14 recites the limitations “one or more processors”, and “a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: accessing a point cloud that specifies a set of three-dimensional (3D) points; and generating a data structure that indicates a volumetric function that corresponds to a signal defined on the set of 3D points specified by the accessed point cloud….”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 14, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “one or more processors” and “memory” are a portion of a generic computer, i.e., see para. [0091], personal computer,…. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “one or more processors” and “memory” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 15, it does not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. It is therefore rejected for essentially the same reasons as claim 14.
Due to the similarity of claim 16 to claim 14, it is rejected under a similar rationale.
Referring to claim 17, regarding step 2A prong 1, claim 17 is directed to an abstract idea. Claim 17 recites the limitations “non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: accessing a point cloud that specifies a set of three-dimensional (3D) points”, and “generating a data structure that indicates a volumetric function that corresponds to a signal defined on the set of 3D points specified by the accessed point cloud.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 17, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “executed by one or more processors” are a portion of a generic computer, i.e., see para. [0091], personal computer,…. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “executed by one or more processors” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claim 18, it does not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. It is therefore rejected for essentially the same reasons as claim 17.
Due to the similarity of claim 19-20 to claims 17-18, they are rejected under a similar rationale.
				Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marcon et al (WO 2005/027053 A1).
	As per independent claim 1, Marcon et al teach, e.g., see page 1, lines 6-11, “For … a set of points” (equivalent to the claimed language a “point cloud”) … “volumetric function”.
	As per dependent claim 2, Marcon et al do show the claimed feature.
	Due to the similarity of independent claims 14 and 17 to independent claim 1, they are rejected under a similar rationale.

7.	Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kirby II et al (WO 2010/042731 A1).
	As per independent claim 1, Kirby II et al teach, e.g., see para. [0027]-[0028], [para. [0027], lines 14-15 “…determine a set of surface points” (equivalent to the claimed language a “point cloud”); para. [0028], line 6 “…volumetric indicator  function”.
	As per dependent claim 2, Kirby II et al do show the claimed feature.
	Due to the similarity of independent claims 14 and 17 to independent claim 1, they are rejected under a similar rationale.

8.	Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bonner (EP 2930691 A1).
	As per independent claim 1, Bonner teaches, e.g., see para. [0058], lines 3-4 “… set of sample points” (equivalent to the claimed language a “point cloud”); and line 5 “…volumetric function”.
	As per dependent claim 2, Bonner does show the claimed feature.
	Due to the similarity of independent claims 14 and 17 to independent claim 1, they are rejected under a similar rationale.

9.	Claims 1-2, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Coffman et al (US Pat. No. 10/061300 B1).
	As per independent claim 1, Coffman et al teach, e.g., see column 7, first complete para., sentences 1-2 and 4.
	As per dependent claim 2, Coffman et al do show the claimed feature.
	Due to the similarity of independent claims 14 and 17 to independent claim 1, they are rejected under a similar rationale.

Conclusion

10.	Claims 3-7, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182